Case: 12-14496    Date Filed: 03/27/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14496
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:12-cr-00016-ACC-TBS-1



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                      versus

DANIEL THOMAS, JR.,

                                                         Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 27, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Harrison T. Slaughter, Jr., appointed counsel for Daniel Thomas, Jr., has

moved to withdraw from further representation of the appellant and filed a brief
              Case: 12-14496     Date Filed: 03/27/2013    Page: 2 of 2


pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Thomas’s conviction and sentence are AFFIRMED.




                                          2